By the Court.
This state of demand contains unnecessary and superfluous matter, wholly immaterial, and therefore it may be rejected as surplussage; nor is it skilfully drawn, according to formal rules; but it contains a substantial cause of action; it charges the defendant wrong» fully, and with force of arms, taking from the plaintiff a horse, and that he unjustly detained and kept him to his injury. The state of demand is not skilfully drawn, hut we have over and over again decided, that technical formality is not required in the proceedings in justice’s courts:
Judgment must therefore he affirmed.